IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


WILLIAM T. DePRIEST, GATES-
PATE-McDANIEL, HENRY H.
                                               )
                                               )
                                                             FILED
HEADDEN, JOEL P. MORRIS,                       )
MAURICE PINSON, RICHARD R.                     )               March 19, 1997
STANDEL, JR., and W. O. VAUGHN,                )
JR.,                                           )            Cecil W. Crowson
                                               )           Appellate Court Clerk
       Plaintiffs/Appellants,                  )
                                               )       Davidson County Chancery
                                               )       No. 90-4942
VS.                                            )
                                               )       Appeal No.
                                               )       01A01-9609-CH-00428
1717-19 WEST END ASSOCIATES, a                 )
Tennessee Partnership, Mid-Town                )
Associates, a Tennessee Partnership,           )
O’Hare, Sherrard & Roe, a Tennessee            )
Partnership, and John R. Voigt,                )
                                               )
       Defendants/Appellees.                   )



                       ORDER ON PETITION TO REHEAR


       The appellees, O’Hare, Sherrod & Roe and John R. Voigt, have filed a respectful petition

to rehear calling attention to a typographical error in the opinion of this Court in which the word,

“cites” was erroneously typed, “cities”.



       On its own motion, this Court orders the correction of said order.



       Said appellees also complain of the statement in the opinion that their motion for

discretionary costs was unsupported by grounds. It is true, as insisted by said appellees that the

motion was supported by affidavit, but said affidavit related only to the amount of costs (fees)

demanded, and not to facts to justify the allowance of discretionary costs.
Said petition to rehear is respectfully denied.


ENTERED ___________, 1997



                                       ___________________________________
                                       HENRY F. TODD
                                       PRESIDING JUDGE, MIDDLE SECTION


                                       ___________________________________
                                       SAMUEL L. LEWIS, JUDGE


                                       ___________________________________
                                       BEN H. CANTRELL, JUDGE




                                       -2-